Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 1 of 40 PageID# 630



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 JUSTIN E. FAIRFAX                   )
                                     )
      Plaintiff,                     )
                                     )
              v.                     )   Civil Action No. 1:19-cv-01176-AJT-MSN
                                     )
 CBS CORPORATION, and                )
 CBS BROADCASTING INC.               )
                                     )
      Defendants.                    )


                  MEMORANDUM OF POINTS AND AUTHORITIES
              IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS




                                     Sara E. Kropf (VSB #84931)
                                     Daniel M. Portnov (admitted pro hac vice)
                                     KROPF MOSELEY PLLC
                                     1100 H Street, NW, Suite 1220
                                     Washington, DC 20005
                                     (202) 627-6900
                                     sara@kmlawfirm.com
                                     dan@kmlawfirm.com


                                     Counsel for Plaintiff Justin E. Fairfax
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 2 of 40 PageID# 631




                                             TABLE OF CONTENTS

      TABLE OF AUTHORITIES………………………………………………………… iii

      PRELIMINARY STATEMENT ......................................................................................1

      ARGUMENT ......................................................................................................................3

      I.        THE STATEMENTS MADE IN WATSON’S AND TYSON’S
                INTERVIEWS ON CBS THIS MORNING CONVEY A
                DEFAMATORY MEANING AND ARE DEFAMATORY
                PER SE AND BY IMPLICATION.......................................................................3

                A. Fairfax Has Sufficiently Alleged That Statements Published by
                     Defendants Actually Defame Him ..................................................................3

                B. Virginia Has Never Adopted the Neutral Reportage Doctrine and,
                     In Any Event, It Cannot Protect Defendants’ Conduct Here ......................7

      II.       FAIRFAX HAS ADEQUATELY PLED ACTUAL MALICE ........................10

                  A. The Actual Malice Pleading Standard........................................................10

                  B. Contrary to Defendants’ Argument, Actual Malice Can Be Pled
                     Through “Cumulation” ...............................................................................11

                  C. Taken as A Whole, Fairfax Adequately Pleads Actual Malice ................16

                       1. Defendants’ Duty to Investigate .............................................................16

                       2. Defendants’ Reliance on a Sole, Unreliable Source ..............................17

                       3. Defendants’ Violation of Journalistic Standards ..................................19

                       4. Defendants Had a Public Relations Motive ...........................................20

                       5. Defendants Had a Preconceived Narrative ...........................................21

                       6. Defendants’ Post Publication Conduct is Relevant and
                          Supports a Claim of Actual Malice ........................................................22

      III.      DEFENDANTS IMPROPERLY OFFER FACTS AND EXHIBITS
                OUTSIDE OF THE COMPLAINT’S ALLEGATIONS .................................24




                                                                i
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 3 of 40 PageID# 632



      IV.       THERE IS NO IMMUNITY UNDER VIRGINIA STATUTORY
                LAW FOR DEFENDANTS’ PUBLICATIONS................................................28

      V.        FAIRFAX HAS SUFFICIENTLY PLED A CLAIM FOR
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS.....................28

      VI.       CBS CORPORATION IS A PROPER DEFENDANT IN
                THIS ACTION .....................................................................................................32

      CONCLUSION ................................................................................................................32




                                                              ii
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 4 of 40 PageID# 633



                                                  TABLE OF AUTHORITIES

 Cases

 Advanfort Co. v. International Registries, Inc., No. 1:15-cv-220, 2015 WL 2238076
 (E.D. Va. May 12, 2015)..........................................................................................................27, 28

 Biro v. Conde Nast, 807 F.3d 541 (2d Cir. 2015) ....................................................................14, 17

 Carwile v. Richmond Newspapers, Inc., 196 Va. 1 (1954) ......................................................4, 5, 6

 Chapin v. Knight-Ridder, Inc., 993 F.2d 1087 (4th Cir. 1993)....................................................3, 8

 Cianci v. New Times Pub. Co., 639 F.2d 54 (2d Cir. 1980) ........................................................8, 9

 Corinthian Mortgage Corp v. ChoicePoint Precision, No. 1:07cv832 (JCC),
 2008 WL 11374386 (E.D. Va. April 4, 2008) ...............................................................................26

 Courier-Journal and Louisville Times Co., 623 S.W.2d 882 (Ky. 1981)........................................8

 Daniczek v. Spencer, 156 F. Supp. 3d 739 (E.D. Va. 2016) ....................................................30, 31

 E.I. du Pont de Nemours and Co. v. Kolon Industries, Inc., 637 F.3d 435 (4th Cir. 2011)...........26

 Eramo v. Rolling Stone, LLC, 209 F. Supp. 3d 862 (W.D. Va. 2016) ................................... passim

 Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312 (Fed. Cir. 2009) ....................................21

 Fields v. Sprint Corp., No.3:16-cv-905 (MHL), 2017 WL 4053761,
 (E.D. Va. May 11, 2017)..........................................................................................................31, 32

 Food Lion, Inc. v. Capital Cities/ABC, Inc., 194 F.3d 505 (4th Cir. 1999) ............................28, 29

 Gasner v. County of Dinwiddie, 162 F.R.D. 280 (E.D. Va. 1995) ................................................26

 Gilmore v. Jones, 370 F. Supp. 3d 630 (W.D. Va. 2019) ............................................14, 15, 16, 21

 Golden Bear Distributing Systems of Texas, Inc. v. Chase Revel, Inc., 708 F.2nd 944
 (5th Cir. 1983)................................................................................................................................23

 Goldwater v. Ginzburg, 414 F.2d 324 (2d Cir. 1969)....................................................................15

 Harris v. Kreutzer, 271 Va. 188 (2006) ...................................................................................29, 30

 Harte–Hanks Communications, Inc. v. Connaughton, 491 U.S. 657 (1989) ................8, 12, 15, 20



                                                                        iii
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 5 of 40 PageID# 634



 Hatfill v. New York Times Co., 416 F.3d 320 (4th Cir. 2005) ...................................................4, 10

 Herbert v. Lando, 441 U.S. 153 (1979) .........................................................................................12

 Horne v. WTVR, LLC, Civ. No. 3:16-cv-000092-JAG, 2017 WL 1330200
 (E.D. Va. Apr. 6, 2017) ....................................................................................................................6

 Hustler Magazine v. Falwell, 485 U.S. 46 (1988) .........................................................................29

 Kostenko v. CBS Evening News, et. al., Civ. No. 5:16-cv-05326 (S.D.W.Va.).............................32

 Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369 (4th Cir. 2012) ...............10

 N.Y. Times Co. v. Sullivan, 376 U.S. 254 (1964) .....................................................................22, 23

 Norton v. Glenn, 580 Pa. 212 (2004) ...............................................................................................7

 Ocean State Seafood, Inc. v. Capital Newspaper, Div. of Hearst Corp.,
 492 N.Y.S.2d 175 (1985) .................................................................................................................9

 Pendleton v. Newsome, 290 Va. 162 (2015) ................................................................................4, 5

 Perk v. Reader’s Digest Ass’n, Inc., 931 F.2d 408 (6th Cir. 1991) ...............................................12

 Phi Kappa Psi v. Rolling Stone, et al., No. CL 15-479, 2016 WL 11575140
 (Va. Cir. Ct. Aug. 31, 2016) ............................................................................................................4

 Reuber v. Food Chem. News, Inc., 925 F.2d 703 (4th Cir. 1991)..................................................19

 Richmond Newspapers, Inc. v. Lipscomb, 234 Va. 277 (1987) .....................................................11

 Schaecher v. Bouffault, 290 Va. 83 (2015) ......................................................................................4

 Spirito v. Peninsula Airport Commission, 350 F.3d 471 (E.D. Va. 2018) ........................12, 21, 27

 Tavoulareas v. Piro, 763 F.2d 1472 (D.C. Cir. 1985) ...........................................12, 15, 20, 22, 23

 Tharpe v. Lawidjaja, 8 F.Supp.3d 743 (W.D. Va. 2014)...............................................................30

 Tucker v. Fischbein, 237 F.3d 275 (3d Cir. 2001) .........................................................................11

 United States v. Burgos, 94 F.3d 849 (4th Cir. 1996)....................................................................12

 Weaver v. Beneficial Finance Co., 199 Va. 196 (1957) ................................................................22

 Webb v. Virginian-Pilot Media Companies, LLC, 287 Va. 84 (2014).................................3, 4, 6, 7

                                                                      iv
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 6 of 40 PageID# 635



 Wells v. Liddy, 186 F.3d 505 (4th Cir. 1999).................................................................................18

 Womack v. Eldridge, 215 Va. 338 (1974) ......................................................................................30

 Statutes

 Va. Code § 8.01-223.2 ...................................................................................................................28

 Treatises

 Robert D. Sack, Sack on Defamation: Libel, Slander, and Related Problems (5th Ed. 2017) ........6




                                                                     v
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 7 of 40 PageID# 636



                                 PRELIMINARY STATEMENT

        CBS aired two interviews in April 2019 accusing Justin Fairfax of committing sexual

 assault and rape. Apart from conducting a pre-interview of the accusers themselves, CBS

 conducted little or no investigation of these allegations of serious crimes that supposedly

 occurred 15 and 19 years ago, respectively. CBS chose instead to air the interviews at the precise

 moment that Fairfax’s accusers were seeking to block him from potentially being elevated to

 Virginia’s governorship and force him to resign as Lieutenant Governor by pressuring the

 Virginia General Assembly to hold public hearings about their allegations – public hearings that

 would have amounted to political theater and served as a very poor substitute for impartial legal

 proceedings through investigations by prosecutors or before courts of law.

        Nor did CBS simply air the accusations dispassionately. As alleged in the complaint,

 CBS’ news anchors vouched for the truthfulness of the stories, calling them “disturbing” and

 “real” and describing the encounters as “forced.”

        In its motion to dismiss, CBS does not contend that the stories it aired were true. Instead,

 it claims that the broadcasts accusing Fairfax of violent criminal conduct have no defamatory

 meaning. But the statements are defamatory per se since they accuse Fairfax of a crime. CBS

 also improperly seeks refuge in the neutral reportage doctrine, which has never been adopted by

 Virginia or the Fourth Circuit. Even if adopted here, that doctrine does not protect CBS’ conduct

 because its presentation of the allegations by Watson and Tyson was not neutral, balanced or

 unbiased. CBS also contends that the Amended Complaint fails to allege sufficient facts showing

 actual malice, claiming that the Court should carve out each allegation to determine if it stands or

 falls on its own to support the claim. That piecemeal approach is contrary to well-established law

 and improperly places the burden on Fairfax to prove CBS’ subjective state of mind without the




                                                  1
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 8 of 40 PageID# 637



 benefit of any discovery. The appropriate analysis requires the Court to consider all of the

 allegations of actual malice in the Amended Complaint, in the light most favorable to Fairfax, to

 determine if they set forth a plausible claim against CBS.

         The Amended Complaint alleges multiple facts showing actual malice, including CBS’

 failure to investigate known facts, sharp deviation from journalistic standards, reliance on a

 single unreliable source, failure to question its own associate general counsel with highly

 relevant information, and motivation to support a preconceived narrative to benefit CBS’ bona

 fides with the #MeToo movement following its own scandals.

         CBS’ post-publication conduct—notably its conspicuous refusal to report on an

 exculpatory eyewitness to one of these sexual encounters—adds additional support to the

 allegations of actual malice.

         Taken together, these allegations satisfy the Rule 9(b) standard to allege intent

 “generally” and the governing standards for a motion to dismiss. Contrary to CBS’ position, they

 are not entitled to a higher pleading standard simply because they are accused of defamation

 here.

         Perhaps implicitly acknowledging that the Amended Complaint properly states a claim,

 CBS asks the Court to consider 46 additional exhibits in support of its defenses, even though

 only a handful of them are referenced in the Amended Complaint. CBS will have adequate

 opportunity to adduce evidence in support of its defense at the summary judgment stage, once

 Fairfax has likewise had the opportunity to obtain discovery regarding CBS’ actions,

 communications and state of mind.

         The Court should deny Defendants’ Motion to Dismiss and permit Fairfax to proceed

 with his claims for three primary reasons:




                                                  2
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 9 of 40 PageID# 638



        First, the statements made by Watson and Tyson, and aired and endorsed by CBS,

 convey a clear defamatory meaning.

        Second, Fairfax has more than adequately pled “actual malice” to support a claim of

 defamation, particularly at the motion to dismiss stage.

        Third, as Defendants concede, there is no legal immunity in Virginia regarding a

 defamation claim where, as here, a Plaintiff has adequately pled “actual malice.”



                                           ARGUMENT

 I.     THE STATEMENTS MADE IN WATSON’S AND TYSON’S INTERVIEWS ON
        CBS THIS MORNING CONVEY A DEFAMATORY MEANING AND ARE
        DEFAMATORY PER SE AND BY IMPLICATION

        Defendants first argue that the Watson and Tyson interviews on CBS This Morning do

 not reasonably convey a defamatory meaning. Mot. at 17. The Court should reject this argument

 for two reasons. First, the statements of Watson and Tyson, as published by Defendants, convey

 a defamatory meaning because they are both defamatory per se and defamatory by implication.

 Second, Defendants improperly rely on the “neutral reportage doctrine” as a defense when that

 doctrine has never been recognized by Virginia or the Fourth Circuit. See Chapin v. Knight-

 Ridder, Inc., 993 F.2d 1087, 1097 (4th Cir. 1993).

        A. Fairfax Has Sufficiently Alleged That Statements Published by Defendants
           Actually Defame Him

        The threshold question of whether these statement actually defame Fairfax falls within

 the Court’s gatekeeping function. Webb v. Virginian-Pilot Media Companies, LLC, 287 Va. 84,

 90 (2014). Statements are defamation per se if they (1) “impute to a person the commission of

 some criminal offense involving moral turpitude, for which the party, if the charge is true, may

 be indicted and punished,” (2) impute an “unfitness to perform the duties of an office,” or (3)



                                                  3
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 10 of 40 PageID# 639



 “prejudice such person in his or her profession or trade.” Hatfill v. New York Times Co., 416 F.3d

 320, 330-31 (4th Cir. 2005) (citing Carwile v. Richmond Newspapers, Inc., 196 Va. 1 (1954)).

 Direct accusations of sexual assault and rape “when uttered in the same breath” as the name of

 the alleged actor “are clearly capable of and susceptible to defamatory meaning.” Phi Kappa Psi

 v. Rolling Stone, et al., No. CL 15-479, 2016 WL 11575140, at *8 (Va. Cir. Ct. Aug. 31, 2016)

 (denying demurrer where fraternity brought defamation suit against magazine for publishing

 article about an alleged rape that never occurred). Defendants’ broadcasts impute to Fairfax an

 unfitness to perform the duties of his office—in line with the accusers’ stated intent to force

 Fairfax from office. Moreover, the broadcasts have had a direct and negative impact on Fairfax’s

 profession as an attorney.

            Because the stories broadcast by Defendants accuse Fairfax, by name, of committing

 sexual assault and rape (See Am. Compl. ¶¶ 115-125), they are defamatory per se and the Court

 should reject Defendants’ first argument that there is no defamatory meaning to these news

 stories.

            The Court should reject Defendants’ argument for a second independent reason. The

 Amended Complaint alleges sufficient facts to show that Defendants’ broadcast of Watson’s and

 Tyson’s interviews are defamatory by implication. This doctrine imposes liability when the

 statements are “calculated to render him infamous [and] odious” by “implication or insinuation.”

 Schaecher v. Bouffault, 290 Va. 83, 92 (2015) (citation omitted); Pendleton v. Newsome, 290 Va.

 162, 172 (2015) (citation omitted). The Court must take every inference in the pleadings in favor

 of Fairfax and evaluate whether the statements published by Defendants “contain sufficient

 innuendo to imply defamatory meaning.” Schaecher, 290 Va. at 93 (citing Webb, 287 Va. at 89).

 Where a statement’s defamatory meaning is not apparent on its face, a court may consider the




                                                   4
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 11 of 40 PageID# 640



 “circumstances surrounding the making and publication of the statement which would

 reasonably cause the statement to convey a defamatory meaning.” Pendleton, 290 Va. at 172.

 Allegations explaining such circumstances and the resulting defamatory meaning “will suffice to

 survive [a motion to dismiss].” Id. (noting that a review of the circumstances and determining

 whether a plaintiff was actually defamed should be left for the fact-finder).

        In Carwile, for example, a lawyer (Carwile) accused the Richmond City Police

 Department of corruption. 196 Va. at 3. Based on those allegations, a grand jury investigated but

 ultimately did not return an indictment. The Richmond Times-Dispatch published an article about

 Carwile’s allegations and the grand jury’s decision. Id. The article did not state directly that

 Carwile had violated the rules of ethics; instead, it highlighted that Richmond officials “evaded a

 direct answer” to the question of whether they would recommend Carwile to the Virginia State

 Bar as a consequence of his fruitless allegations and described the process by which the bar

 could discipline an attorney for ethical violations. Id. Carwile sued for defamation, claiming that

 the article falsely implied that he “was guilty of unethical and unprofessional conduct for which

 he should be subjected to a disbarment proceeding.” Id. at 4. The Supreme Court of Virginia held

 that the newspaper article defamed Carwile even though it did not expressly allege an ethics

 breach, because it “suggested in a veiled but pointed way that [Carwile] could and should be

 subjected to disbarment proceedings.” Id. at 9.

        The allegations in the Amended Complaint meet the standard for defamation by

 implication. Fairfax has alleged false statements by Tyson and Watson during their CBS This

 Morning interviews that depict Fairfax committing sexual assault (Tyson) and rape and sexual

 assault (Watson). Am. Compl. ¶¶ 84, 93, 153, 163. Fairfax also alleged the circumstances by

 which Defendants’ publication of the interviews caused these statements to further convey a




                                                   5
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 12 of 40 PageID# 641



 defamatory meaning. First, CBS This Morning’s Gayle King prefaced the Watson interview by

 calling some of the upcoming details “disturbing” and later all three co-anchors summarized the

 segment with erroneous factual statements that vouched for Watson’s credibility. Id. ¶¶ 159-60

 (“we have now seen example after example of how it is as real (snaps fingers) as if it happened

 yesterday.”). Neither King nor any of the anchors questioned the veracity of Watson’s

 statements; all of their statements suggested that her claims were true. Second, during the Tyson

 interview segment, the CBS This Morning anchors made inaccurate factual assertions and

 vouched for the credibility of Tyson’s allegations. Id. ¶¶ 169 (“it feels like she was forced”) and

 173-74 (CBS This Morning’s King failed to probe inconsistencies in Tyson’s story).

        In sum, the false statements by the CBS This Morning news anchors convey a defamatory

 meaning and, when taken in light of the circumstances in which they were made, also defame

 Fairfax by implication or innuendo. Cf. Carwile, 196 Va. at 9; Webb, 287 Va. at 90; Horne v.

 WTVR, LLC, Civ. No. 3:16-cv-000092-JAG, 2017 WL 1330200, at *3 (E.D. Va. Apr. 6, 2017)

 (presentation of news segment “Felon Hired, Then Fired,” taken in context, gave rise to

 defamatory implication).

        The allegations about the CBS This Morning anchors’ statements contrast sharply against

 those at issue in Webb v. Virginian-Pilot Media Companies. In Webb, a high school vice

 principal sued a newspaper, alleging defamation from statements implying that he played a role

 in preferential treatment for his son in a school disciplinary matter. 287 Va. at 89. The vice

 principal alleged that the defamatory implication was created by “juxtaposing an insinuation of

 special treatment with the reported facts that he was an assistant principal at another school in the

 same school system and that he had been a successful coach [at the same school where his sons

 were] successful [student athletes].” Id. The Virginia Supreme Court rejected the vice principal’s




                                                  6
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 13 of 40 PageID# 642



 claims, finding that the article was not capable of a defamatory meaning because, despite the

 insinuation of special treatment, the “reasonable implication” was not necessarily that Webb’s

 position was its cause. See id.

        In contrast to Webb, the CBS This Morning news anchors’ own assertions—aired

 immediately after the interviews—implied that what Watson and Tyson said was true and that

 Fairfax had committed these crimes. Otherwise, the anchors would not have referred to the

 accusers’ stories as “disturbing” or “real” or suggested that Fairfax had “forced” the accusers to

 engage in sexual contact.

        B. Virginia Has Never Adopted the Neutral Reportage Doctrine and, In Any Event,
           It Cannot Protect Defendants’ Conduct Here

        Defendants attempt to rely on the neutral reportage doctrine to avoid liability and cite

 four out-of-jurisdiction cases in support of this argument. Mot. at 19-20 (citing cases from Ohio,

 Illinois, and the Sixth, Seventh and Eighth Circuits). Under this doctrine, the press may be

 protected from defamation liability when it republishes statements involving public officials or

 matters of public controversy that are newsworthy simply because they are made. See Robert D.

 Sack, Sack on Defamation: Libel, Slander, and Related Problems § 7:3.5[D] (5th Ed. 2017).

        Virginia does not recognize the neutral reportage defense. Defendants misstate the law

 when they say that Virginia has adopted the doctrine but “unlike some other jurisdictions, the

 Virginia Supreme Court has not to date adopted particular nomenclature to describe this

 principle.” Mot. at 19. It is not that Virginia has described and adopted the doctrine but has a

 different name for it. Virginia has not adopted it at all. Defendants cannot rely upon a doctrine

 that has no basis in the law here to defend against these claims. See, e.g., Norton v. Glenn, 580

 Pa. 212, 226 (2004) (declining to adopt neutral reportage principle in Pennsylvania, concluding

 that existing case law from U.S. Supreme Court suggests it would not adopt neutral reportage



                                                  7
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 14 of 40 PageID# 643



 over current actual malice standard); McCall v. Courier-Journal and Louisville Times Co., 623

 S.W.2d 882 (Ky. 1981) (Kentucky Supreme Court rejected the neutral reportage doctrine).

        In Chapin v. Knight-Ridder, Inc., the Fourth Circuit applied Virginia law to a defamation

 claim. 993 F.2d at 1097. The Court of Appeals explained that it has “never adopted or rejected

 the ‘neutral reportage’ privilege,” relying on the fact that “the Supreme Court specifically

 reserved the issue” when it arose in a case. Id. at 1097 (citing Harte–Hanks Communications,

 Inc. v. Connaughton, 491 U.S. 657, 660–661 n. 1 (1989)). In the twenty years since Harte-

 Hanks, the Supreme Court has not adopted the privilege and this Court should decline to adopt a

 new defamation defense in this case.

        Even if the Court adopts it, the neutral reportage doctrine is sharply limited and would

 not apply on the facts of this case. See, e.g., Cianci v. New Times Pub. Co., 639 F.2d 54, 68 (2d

 Cir. 1980) (“the privilege [is] limited in scope and require[s] careful examination of the facts in

 each case”). In the Second Circuit, for example, the privilege requires that the article or report in

 question be fair, accurate and dispassionate. See id. Where, as here, the reporting not only cites

 charges against a public figure but appears to “espouse[] or concur[]” in them and fails to present

 a balanced approach, the neutral reportage privilege does not apply. Cianci, 639 F.2d at 69. The

 Second Circuit warned in Cianci that without the limits to the neutral reportage principle, “all

 elements of the media would have absolute immunity to espouse and concur in the most

 unwarranted attacks, at least upon any public official or figure, based on episodes long in the past

 and made by persons known to be of scant reliability.” Id. at 69-70. Here, Fairfax alleges that

 Gayle King did not ask obvious difficult or probing questions of Watson or Tyson (Am. Compl.

 ¶¶ 122, 124, 140, 149) and, following each interview segment, appears to vouch for their

 accounts (Am. Compl. ¶¶ 160, 169). Nor did King or her co-anchors note that no law




                                                   8
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 15 of 40 PageID# 644



 enforcement investigation had been commenced, that Fairfax was afforded a presumption of

 innocence or that Tyson’s allegation previously had been investigated by a major national media

 outlet that decided not to publish her story because it was determined to be uncorroborated. Even

 if Virginia recognized neutral reportage as a defense, Defendants’ biased presentation of

 Watson’s and Tyson’s accusations would abrogate it.

        Also, the accusations against Fairfax were first made public in early February 2019 when

 it appeared that Fairfax might be elevated to Virginia’s governorship. CBS This Morning’s

 interviews of Watson and Tyson occurred in early April 2019, nearly two months later. At that

 point, the accusations were no longer hot news or of broad public interest. They were not

 newsworthy simply because they existed. Rather, they played into the efforts of the accusers to

 pressure the Virginia General Assembly to take action and to force Fairfax from elective office.

 Defendants breathed new life and purported credibility into Watson’s and Tyson’s false

 accusations by airing them with great fanfare to a new national audience.

        At a minimum, the allegations in the Amended Complaint give rise to a factual question

 as to whether Defendants’ reporting was neutral. That is a question for a jury, not for the Court

 on a motion to dismiss. As the Second Circuit explained in Cianci as part of it reasoning to

 reverse the dismissal of a complaint, “a jury could well find that the New Times did not simply

 report the charges but espoused or concurred in them.” 639 F.2d at 69; see also Ocean State

 Seafood, Inc. v. Capital Newspaper, Div. of Hearst Corp., 492 N.Y.S.2d 175, 179 (1985)

 (finding there to be “a jury question” as to the neutral reportage defense).




                                                  9
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 16 of 40 PageID# 645



 II.    FAIRFAX HAS ADEQUATELY PLED ACTUAL MALICE

        A. The Actual Malice Pleading Standard

        Defendants’ contention that Fairfax has not sufficiently pled actual malice begins with a

 recitation of the essential elements and standard of pleading for this legal term of art. Notably,

 however, they do not cite Federal Rule of Civil Procedure 9(b), which provides that “[m]alice,

 intent, knowledge, and other conditions of a person’s mind may be alleged generally,” nor do

 they cite any case law for the proposition that Virginia recognizes an exception to Rule 9(b) for

 defamation cases. Fed. R. Civ. P. 9 (emphasis added).

        In fact, the Fourth Circuit expressly has rejected the argument that defamation cases are

 subject to a special pleading standard. In Hatfill, the Court of Appeals held that it is “error” to

 apply a “stricter standard . . . than the ordinary standards under Rule 12(b)(6)” to a defamation

 complaint. 416 F.3d at 329-30. Instead, “a defamation complaint, like any other civil complaint

 in federal court, must provide ‘a short and plain statement of the claim showing that the pleader

 is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)). The “usual standards of notice pleading

 apply in defamation cases.” Id. Relevant here, the Fourth Circuit highlighted Rule 9(b) when it

 held that “[w]hile the Federal Rules of Civil Procedure require more specific pleading in certain

 cases, defamation cases are not among them.” Id. In another defamation case, the Fourth Circuit

 has amplified its Hatfill holding, explaining that “Rule 9(b) ensures there is no heightened

 pleading standard for malice” and noting that “malice must still be alleged in accordance with

 Rule 8—a ‘plausible’ claim for relief must be articulated.” Mayfield v. Nat’l Ass’n for Stock Car

 Auto Racing, Inc., 674 F.3d 369, 377 (4th Cir. 2012).

        Fairfax’s complaint goes well beyond Rule 9(b)’s requirement that he allege actual

 malice “generally” and Rule 8’s requirement that he allege a “plausible” claim. Fairfax alleges




                                                   10
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 17 of 40 PageID# 646



 malice generally (Am. Compl. ¶¶ 181, 188, 219), and then goes on to allege numerous specific

 facts in support of these general allegations of intent, as discussed below. The Court should

 reject Defendants’ argument that the Court should impose a higher pleading standard for intent

 because that position is clearly contradicted by binding precedent, as discussed below.

     B. Contrary to Defendants’ Argument, Actual Malice Can Be Pled Through
        “Cumulation”

         In accordance with binding legal precedent, Fairfax asks the Court to evaluate his

 allegations of actual malice as a whole, particularly at this pre-discovery stage of the litigation.

 Defendants claim that “a plaintiff cannot show actual malice by pleading a combination of

 allegations that themselves do not individually amount to knowledge of probably falsity.” Mot.

 at 22 (citing Richmond Newspapers, Inc. v. Lipscomb, 234 Va. 277 (1987), and Tucker v.

 Fischbein, 237 F.3d 275 (3d Cir. 2001)). First, the two cases cited by Defendants do not support

 that statement. Second, Defendants’ contention is clearly an incorrect statement of the law.

         In Richmond Newspapers, Inc., the Virginia Supreme Court did not reject evaluation of

 actual malice allegations in a combination; it expressly considered the six charged elements of

 actual malice “as a group” in its review of a jury finding of actual malice. 234 Va. at 295 (“We

 equally are convinced that a consideration of all these elements as a group demonstrates the same

 inadequacy.”). Similarly, the Third Circuit in Tucker considered plaintiff’s 24 different theories

 of defendants’ alleged actual malice, but said nothing that, as a matter of law, ruled out

 consideration of a combination of factors establishing a defendant’s reckless disregard for the

 falsity of its statement. 237 F.3d at 287. Neither Richmond Newspapers nor Tucker discussed a

 plaintiff’s burden of pleading at the motion to dismiss, and thus cannot stand for the proposition

 that is inappropriate to look at allegations of actual malice as a group at this early stage of

 litigation.



                                                   11
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 18 of 40 PageID# 647



        The United States Supreme Court and other Courts of Appeals have established the

 principle that actual malice can properly be pled and proven by a combination of factors that,

 standing alone, might not be sufficient. See Harte-Hanks 491 U.S. at 667-68 (affirming the court

 of appeals’ conclusion of actual malice based on “the newspaper’s departure from accepted

 standards and the evidence of motive…”); see also Perk v. Reader’s Digest Ass’n, Inc., 931 F.2d

 408, 411 (6th Cir. 1991) (citing Harte-Hanks when noting that a plaintiff “can present proof of

 malice in the form of cumulative circumstantial evidence, which is often the only way to prove

 malice in libel cases”); Tavoulareas v. Piro, 763 F.2d 1472, 1477 (D.C. Cir. 1985) (“According

 to petitioners, the evidence of actual malice does not gain probative force through ‘cumulation.’

 This is an unreasonable view and is simply not the law.”). “There is no doubt that evidence of

 negligence, of motive and of intent may be adduced for the purpose of establishing, by

 cummulation [sic] and by appropriate inferences, the fact of a defendant’s recklessness or of his

 knowledge of falsity.” Tavoulareas, 763 F.2d at 1478 (emphasis in original, citation omitted).

        Defendants concede, as they must, that “plaintiffs are ‘entitled to prove the defendant’s

 state of mind through circumstantial evidence.’” Mot. at 23 (citing Spirito v. Peninsula Airport

 Commission, 350 F.3d 471, 481 (E.D. Va. 2018)); see Herbert v. Lando, 441 U.S. 153, 170

 (1979). The principle that the accumulation of circumstantial evidence is sufficient to prove

 intent is not limited to defamation. For example, in the conspiracy context, “[c]ircumstantial

 evidence tending to prove a conspiracy may consist of a defendant’s ‘relationship with other

 members of the conspiracy, the length of this association, [the defendant’s] attitude [and]

 conduct, and the nature of the conspiracy’” and a conspiracy “may be inferred from a

 ‘development and collocation of circumstances’.” United States v. Burgos, 94 F.3d 849, 858 (4th

 Cir. 1996).




                                                 12
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 19 of 40 PageID# 648



        Eramo v. Rolling Stone, LLC, 209 F. Supp. 3d 862 (W.D. Va. 2016), is instructive as to

 how the cumulation principle works in a defamation case under Virginia law. Eramo was filed

 by the Associate Dean of Students at the University of Virginia against Rolling Stone magazine.

 She sued Rolling Stone for defamation resulting from an article it published about an alleged

 rape on campus that ultimately proved to be false. See id. Plaintiff Eramo alleged that the article

 “destroyed [her] reputation as an advocate and supporter of victims of sexual assault” and caused

 her to be “attacked by individuals on television and the internet.” Id. at 868. The district court

 denied Rolling Stone’s motion for summary judgment, and the case proceeded to trial.

        Finding Eramo to be a limited-purpose public figure, the court set about determining

 whether Rolling Stone acted with actual malice. Id. at 871. First, the Eramo court noted that “as

 in most similar cases, plaintiff largely relies on circumstantial evidence.” Id. at 872 (citing

 Lando, 441 U.S. at 170). Eramo claimed that Rolling Stone failed to adequately investigate, had

 departed from journalistic standards, and had “ill will or intent to injure.” Id. at 872. Although

 each allegation individually would not suffice to show actual malice, “proof of all three is

 sufficient to create a genuine issue of material fact.” Id. To make her showing, Eramo offered the

 Rolling Stone reporter’s notes (uncovered during discovery), which the court found “could lead a

 reasonable jury to find that [the reporter] had ‘obvious reasons to doubt [the alleged victim’s]

 veracity’ or ‘entertained serious doubts as to the truth of [her publication.’” Id. (citation omitted).

 Indeed, the reporter’s notes showed evidence of a preconceived story line—that UVA failed to

 act appropriately in instances of sexual assault—that would also support a showing of actual

 malice. Id. The Rolling Stone reporter also failed to contact an eyewitness to the aftermath of the

 alleged sexual assault, despite knowing the eyewitness’ identity. Id. (with an inference that

 others at the magazine knew of the reporter’s failure to corroborate the alleged victim’s story).




                                                   13
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 20 of 40 PageID# 649



 Even at the summary judgment stage—where the burden is higher—the Eramo court refused to

 evaluate and reject each category of actual malice evidence in a vacuum. Instead, as Fairfax asks

 the Court to do here, it considered whether the evidence as a whole was sufficient to create a

 genuine issue of material fact.

        Gilmore v. Jones, another recent case in this circuit applying Virginia law, provides

 guidance as well. 370 F. Supp. 3d 630 (W.D. Va. 2019). There, a diplomat sued radio show host

 Alex Jones for defamation and intentional infliction of emotional distress for publishing articles

 and videos falsely calling him a “deep state” operative who may have been responsible for the

 violence in Charlottesville on August 12, 2017 (where a car drove into the group of protesters,

 killing one). Id. at 641-42. Because of his participation in the public controversy—the infamous

 Charlottesville protest—the court found Gilmore to be a limited purpose public figure and

 required him to satisfy the actual malice standard. Id. at 669 (ultimately denying the motion to

 dismiss as to plaintiff’s defamation claim). On what allegations might be adequate to plead

 actual malice, the Gilmore court wrote:

            •   A defendant’s “failure to investigate” or observe journalistic standards, although

                not determinative, is relevant to the actual malice inquiry. Id. at 671 (citing Eramo

                209 F. Supp. 3d at 871-72);

            •   “[R]eliance on anonymous or unreliable sources without further investigation may

                support an inference of actual malice.” Gilmore, 370 F. Supp. 3d at 671 (citing

                Biro v. Conde Nast, 807 F.3d 541, 546 (2d Cir. 2015));

            •   The “defendant’s ‘[r]epetition of another’s words’ that the ‘repeater knows’ are

                ‘false or inherently improbable’ is similarly non-dispositive but relevant, as is

                ‘evidence that a defendant conceived a story line in advance’ and then ‘set out to




                                                 14
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 21 of 40 PageID# 650



                make the evidence conform’ to that story. Gilmore, 370 F. Supp. 3d at 671 (citing

                Eramo, 209 F.Supp.3d at 872); and

            •   “[A]lthough ‘courts must be careful not to place too much reliance on such

                factors,’ it ‘cannot be said that evidence concerning motive or care never bears

                any relation to the actual malice inquiry.’” Gilmore, 370 F. Supp. 3d at 671 (citing

                Harte-Hanks Commc’ns., Inc., 491 U.S. at 668).

        Thus, even if allegations of negligence, failure to investigate, reliance on a sole source,

 reliance on an unreliable source, departure from journalistic standards, and motive, are each

 insufficient alone to plead actual malice, together they combine to satisfy the pleading standard

 for actual malice at the motion to dismiss stage. See Tavoulareas, 763 F.2d at 1478 (reaffirming

 the “accumulation” principle of actual malice following a jury verdict in favor of plaintiff);

 Goldwater v. Ginzburg, 414 F.2d 324, 342 (2d Cir. 1969) (same); Eramo, 209 F. Supp. 3d at 872

 (“Arguably, a reasonable jury could find that none of the evidence presented independently

 supports a finding of actual malice by clear and convincing evidence. Taken as a whole,

 however, a jury could conclude otherwise.”).

        The Amended Complaint contains many allegations that, when viewed together,

 sufficiently plead actual malice to survive a motion to dismiss under Eramo and Gilmore. For

 example, Fairfax alleges that Defendants had a preconceived narrative; had a public relations

 motive; failed to adequately investigate; failed to seek corroboration from the most obvious

 sources; purposely avoided learning the truth of the matter; relied on sole, unreliable sources;

 vouched for their credibility; and departed from basic journalistic standards. In support of these

 categories of allegations, Fairfax makes specific factual allegations—for example, that

 Defendants ignored inconsistencies between Tyson’s statements and their interviews (Am.




                                                  15
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 22 of 40 PageID# 651



 Compl. ¶ 172), and that they aired Watson’s interview despite knowing the identity of an

 eyewitness to Fairfax’s college encounter with Watson—who had spoken directly with

 Defendants’ assistant general counsel about the allegation, and other corroborating witnesses. Id.

 ¶¶ 109, 139. Tellingly, Defendants’ motion does not address the cumulative effect of Fairfax’s

 allegations regarding actual malice.

        Where Defendants do challenge individual allegations, they rely on cases at a different

 stage—either at the summary judgment stage or following a jury verdict—when the burden is

 considerably higher than at the motion to dismiss stage. See, e.g. Mot. at 24 (citing Jackson v.

 Hartig, 274 Va. 219 (2007) (affirming the grant of a summary judgment motion)). This case law

 is not dispositive for the Court in weighing the sufficiency of Fairfax’s pleadings.

    C. Taken as a Whole, Fairfax Adequately Pleads Actual Malice

        The allegations here meet the standard articulated in Gilmore and Eramo. Each of the

 categories of allegations in the Amended Complaint has been recognized by courts as relevant to

 pleading or proving actual malice.

                1. Defendants’ Duty to Investigate

        One of the more significant indicia of Defendants’ reckless disregard for the truth is their

 failure to investigate the accusations of Watson and Tyson despite having prior knowledge of

 relevant witnesses and having objective reasons to doubt the veracity of their stories.

        As to Watson, Fairfax’s spokesperson provided Ed O’Keefe, the CBS News Political

 Correspondent working on these broadcasts, with names and phone numbers of potential fact

 witnesses on February 8, 2019, the day the story broke and several months before the interviews

 aired in April 2019. Am. Comp. ¶¶ 107, 138. One of these witnesses was the eyewitness to

 Fairfax’s and Watson’s Spring 2000 sexual encounter, which occurred in the eyewitness’s dorm

 room. Id. ¶ 107. From that date until Watson’s interview aired on April 2, Defendants failed to


                                                 16
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 23 of 40 PageID# 652



 separately investigate the allegations, speaking only to Watson and her counsel. Id. ¶¶ 123, 138.

 Further, an assistant general counsel for Defendants was a mutual friend of Watson, Fairfax and

 the eyewitness. Id. ¶ 96. The assistant general counsel had information relevant to Watson’s

 accusations and Defendants knew this prior to the airing of the Watson interview. Id. ¶¶ 105-107.

        Regarding Tyson, Defendants had a duty to investigate because the accusations came

 from politically-oriented websites and politically-motivated actors clearly employing the most

 opportune timing to harm Fairfax. See id. ¶¶ 60, 82. Nevertheless, in the leadup to the interview,

 Defendants did not speak with anyone save for Tyson and her lawyers. Id. ¶ 123.

        Fairfax’s allegations of failure to investigate Watson’s and Tyson’s accusations hew

 closely to those in Eramo, where the reporter “knew the identity of at least one of the individuals

 who found [the alleged victim] the night of her alleged rape . . . . [but] did not seek to contact

 this individual.” 209 F. Supp. 3d at 872; see also Biro, 807 F.3d at 546 (in certain circumstances,

 failure to investigate will support a finding of actual malice). Here, like Eramo, Defendants had

 obvious reason to doubt the accuracy and credibility of both Watson and Tyson, and their

 failures to investigate further contribute to the Fairfax’s sufficient pleading of actual malice.

                2. Defendants’ Reliance on a Sole, Unreliable Source

        Defendants argue that they had “two sources . . . publicly ma[ke] similar allegations

 against Fairfax,” thus, in their view, they had less reason to doubt the veracity of Fairfax’s

 accusers. Mot. at 29. However, this might be the case if the two sources spoke of one specific

 event, not two different, totally unrelated alleged acts separated by a significant amount of time.

 Instead, Watson and Tyson serve as the sole sources for their separate, respective allegations. See

 Am. Compl. ¶ 123. Defendants themselves point out that the two women claim not to know each

 other. Mot. at 29. For different reasons, each is unreliable. See, e.g., Am. Compl. ¶¶ 82, 150, 181.




                                                   17
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 24 of 40 PageID# 653



        Allegations that the specific defamatory content had only one, unreliable source may be

 sufficient to plead actual malice. See Wells v. Liddy, 186 F.3d 505, 542 (4th Cir. 1999) (finding

 genuine issue of material fact where plaintiff adduced evidence that there was one source for the

 specific defamatory content, and that source was found unreliable). In Wells, the sole source for

 the defamatory suggestions that plaintiff was operating prostitution rings was “a disbarred

 attorney and convicted felon with a long history of substance abuse and mental illness, [and] had

 changed his story about the prostitution ring several times.” Id. at 542.

        Although Watson and Tyson may not be at the level of disrepute of Wells’ sole,

 unreliable source, Fairfax has alleged noteworthy red flags about the stories told by each woman.

 First, Tyson shopped her story to The Washington Post in 2017-2018—right after Fairfax’s

 election as Lieutenant Governor and more than 13 years after the alleged incident—and the

 newspaper investigated, but could not corroborate her story. Am. Compl. ¶¶ 81, 167. Tyson also

 went public with her story at the precise moment in February 2019 when it appeared Fairfax

 might ascend to the governorship and only after prodding from politically-connected rivals of

 Fairfax in Virginia who had obvious political motivations to harm him. Further, Tyson’s story

 was published on a right-wing website hostile to Fairfax. Id. ¶¶ 60, 62-68.

        Tyson, a longtime and outspoken public advocate regarding issues of sexual assault, also

 had numerous opportunities to share her “story” previously, as Fairfax ran for and was elected to

 the Lieutenant Governorship of Virginia in 2016-18, but conspicuously failed to do so. Id. ¶¶ 74-

 79. She also continued to side-step Fairfax’s responses that contradicted her story, including

 whether she continued to contact him and wanted to meet up again after their encounter in

 Boston. Id. ¶ 47.




                                                  18
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 25 of 40 PageID# 654



        In Watson’s case, she only came forward after Tyson did—and nearly 20 years after the

 encounter occurred. Id. ¶¶ 85-86. Immediately after she came forward, Fairfax’s spokesperson

 issued a public statement calling Watson’s allegation “demonstrably false” and urged

 Defendants’ correspondents to call certain Duke graduates to get pertinent information about

 Watson’s allegation and not to rush the story. Id. ¶ 107. Later, Fairfax’s spokesperson texted

 Gayle King with questions that should have put King on notice that there were significant

 problems with Watson’s story. See id. ¶¶ 141-42.

        Further, Watson claimed that she had accused a Duke athlete of raping her the prior

 school year and had reported that alleged rape “to an official at the university.” Id. ¶ 150.

 However, the university denied any knowledge of that alleged rape when it stated in February

 2019 “that it first learned of the allegation when it appeared in the press that month.” Id.

 Defendants had substantial reason to doubt Watson’s credibility based on this significant

 inconsistency alone.

        In sum, Fairfax alleges that Defendants published two defamatory interviews by single,

 unreliable sources; and not one story with two sources, as Defendants would have this Court

 believe.

                3. Defendants’ Violation of Journalistic Standards

        Defendants concede that a departure from journalistic standards can serve as “supportive

 evidence” of actual malice. Mot. at 30-31; see Reuber v. Food Chem. News, Inc., 925 F.2d 703,

 711-12 (4th Cir. 1991). The Amended Complaint contains numerous allegations where

 Defendants abrogated their journalistic duties.

        For example, despite their self-serving statement that Defendants would present both

 sides, they did not attempt to alert or contact Fairfax for his statement until the interviews nearly

 aired, Am. Compl. ¶ 118, effectively denying him time to adequately present his response.


                                                   19
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 26 of 40 PageID# 655



 During the interviews, King never challenged Tyson or Watson on basic facts that would have

 contradicted their stories. Id. ¶ 122. And, as alleged earlier, Defendants simply failed to

 investigate Watson’s and Tyson’s accounts in the most basic of ways and merely relied on their

 uncorroborated interviews. Id. ¶¶ 135-36.

        Taken in the context of the other allegations of Defendants’ errors and omissions,

 Fairfax’s allegations that Defendants breached journalistic standards help sustain his burden of

 pleading on actual malice. See Eramo, 209 F. Supp. 3d at 872.

                4. Defendants Had a Public Relations Motive

        Defendants attempt to lump Fairfax’s legitimate allegations of Defendants’ public

 relations motive—to “establish [Defendants] #MeToo bona fides”—with generic allegations that

 Defendants sought a commercial (ratings) boost. Mot. at 32. However, “it cannot be said that

 evidence concerning motive or care never bears any relation to the actual malice inquiry.” Harte-

 Hanks, 491 U.S. at 668. Thus, allegations regarding Defendants’ motives are relevant to the

 actual malice calculus. Tavoulareas, 817 F.2d at 833 (“evidence that a newspaper or a reporter

 followed a sensationalistic policy, or possessed ill-will toward the plaintiff, is evidence of actual

 malice”).

        The Amended Complaint contains two key allegations concerning Defendants’ motives.

 Defendants recently had experienced their share of highly-publicized sexual misconduct

 scandals—sexual harassment allegations against Charlie Rose and former CEO Les Moonves—

 and therefore made a conscious decision to align themselves with alleged #MeToo victims with

 the publication of the Watson and Tyson interviews. Am. Compl. ¶¶ 113-14. Defendants’ motive

 is therefore one of the types of allegations that in combination adequately allege actual malice.




                                                  20
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 27 of 40 PageID# 656



                5. Defendants Had a Preconceived Narrative

        Fairfax also pleads actual malice based on Defendants’ preconceived narrative that he

 was guilty of the sexual assault allegations leveled by Watson and Tyson supposedly based on

 events of 19 and 15 years ago, respectively. In their reporting, Defendants made sure to prepare

 Watson and Tyson for their respective interviews (Id. ¶ 124) and then purposely did not ask

 probative or challenging questions. Id. ¶ 122. Defendants also consciously avoided investigating

 the facts and circumstances diligently, even where Fairfax provided names and contact

 information for witnesses. Id. ¶¶ 107, 123. Finally, Defendants edited the interviews to ensure a

 seamless story and promoted the interviews by repeatedly teasing the most salacious parts. Id. ¶¶

 108, 110, 114, 119, 125, 179.

        As the district courts found in Spirito, Eramo and Gilmore, preconceived narrative, when

 taken together with other allegations, may be sufficient to support the pleading of actual malice.

 See, e.g., Spirito, 350 F. Supp. 3d at 481, Eramo, 209 F. Supp. 3d at 871, Gilmore, 370 F. Supp.

 3d at 673. Each of these allegations is more than “conclusory” or a “mere recitation” of actual

 malice—they point to a specific fact that, when taken together with the other allegations of actual

 malice and the attendant circumstances, satisfies the notice pleading standard and survives a

 motion to dismiss.

        Finally, Defendants acknowledge that Fairfax may plead on information and belief “when

 essential information lies uniquely within another party’s control.” Mot. at 23 (citing Exergen

 Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1330-31 (Fed. Cir. 2009). The Exergen Court

 goes on to say that a party may base its allegations on information and belief “if it can

 demonstrate [] that essential information is uniquely within another party’s control.” Id. at 1330.

 Here, where many of the facts lie solely within Defendants’ control, such as why and how

 Defendants failed to investigate by questioning their own associate general counsel about the


                                                  21
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 28 of 40 PageID# 657



 Watson allegations, Fairfax should be permitted to take discovery as to his well-pleaded claims

 of actual malice.

                 6. Defendants’ Post-Publication Conduct is Relevant and Supports a Claim
                    of Actual Malice 1

          Defendants’ post-publication conduct, especially its failure to correct or retract the stories

 despite having knowledge of critical information that establishes the high probability of their

 falsity, provides further evidence of Defendants’ past and ongoing reckless disregard for the

 truth.

          In their Motion to Dismiss, Defendants incorrectly state the law when they contend that

 “post-publication events are therefore irrelevant to the inquiry [of actual malice]” and that

 “failing to retract an allegedly defamatory publication is not probative of actual malice.” Mot. at

 35 (citing N.Y. Times Co. v. Sullivan, 376 U.S. 254 (1964)). First, Sullivan, which Defendants

 cite for this proposition, did not hold that post-publication conduct was irrelevant to an inquiry of

 actual malice and, in fact, expressly left open the question of whether a failure to retract a

 publication later shown to be false could sustain a finding of actual malice. 376 U.S. at 286

 (“Whether or not a failure to retract may ever constitute such evidence [of actual malice], there

 are two reasons why it does not here.”); see also Tavoulareas, 763 F.2d at 1477 (“[Sullivan]

 decided not to rely on evidence of a failure to retract as proof of actual malice. But that was a

 fact-specific conclusion, far from enunciating a general rule.”).



 1
   Under Virginia law, Defendants are also liable for any republication by third parties of
 defamatory statements when that republication is a “natural and probable consequence” of
 Defendants’ original publication, or they have “presumptively or actually authorized or directed
 its republication.” Weaver v. Beneficial Finance Co., 199 Va. 196, 199 (1957). The Amended
 Complaint alleges that third parties have republished Defendants’ defamatory and uncorrected
 interviews of both Watson and Tyson with Defendants’ implicit and explicit permission. Am.
 Compl. ¶¶ 158, 192-201. Defendants are independently liable for those third-party republications
 as well.


                                                   22
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 29 of 40 PageID# 658



        Second, numerous courts, while citing Sullivan, have held that post-publication conduct,

 such as a failure to retract a false story despite being aware of evidence of its falsity or demands

 by the defamed party to retract or correct the story, is relevant to an inquiry of actual malice. See,

 e.g., Tavoulareas, 763 F.2d at 1477 (considering the Washington Post’s “steadfast refusal to

 retract . . . as bearing on the issue of actual malice”); Golden Bear Distributing Systems of Texas,

 Inc. v. Chase Revel, Inc., 708 F.2nd 944, 950 (5th Cir. 1983) (“Moreover, after the article came

 out, Golden Bear of Texas contacted Entrepreneur, offering to prove that it was innocent of any

 wrongdoing, and asking that Entrepreneur print a retraction. Entrepreneur refused. ‘Under

 certain circumstances evidence [of a refusal by a publisher to retract a statement after it has been

 demonstrated to him to be both false and defamatory] … might be relevant in showing

 recklessness at the time the statement was published’ … We conclude that the evidence supports

 the jury finding that Entrepreneur published the article with reckless disregard of the truth.”).

        In this case, since at least July 9, 2019, Defendants have been aware, both through public

 media reporting and information provided directly to it by Fairfax, that there was an exculpatory

 eyewitness present during Plaintiff’s encounter with Watson in spring 2000 in the eyewitness’s

 dorm room. Am. Compl. ¶¶ 183-189. Defendants also have known that the eyewitness

 independently and unequivocally told multiple people—including their own assistant general

 counsel with responsibility for defamation litigation at the company—that no rape or sexual

 assault occurred. Id. While other major media outlets, including The Washington Post, The New

 York Times, Associated Press and CBS affiliates in Virginia, immediately reported the

 information regarding the existence of this exculpatory information, Defendants have

 conspicuously refused to update their reporting or report on this crucial information for over four

 months and counting. Id. ¶¶ 190-191.




                                                  23
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 30 of 40 PageID# 659



        Further, Plaintiff repeatedly has requested a retraction or, at a minimum, an update to

 Defendants’ reporting regarding Watson’s allegation—in which she described a sexual encounter

 without mentioning that someone else was present—and Defendants have repeatedly refused to

 correct or retract their reporting. Id. ¶¶ 183-188. This refusal is strong evidence of actual malice,

 particularly when combined with the lack of a denial of the eyewitnesses’ presence by Watson or

 her attorney since July 9, 2019, and the knowledge of Defendants’ associate general counsel of

 the exculpatory eyewitness. Id. ¶¶ 181, 186-190. In addition, as alleged in the Amended

 Complaint, CBS This Morning’s reporting staff abruptly and conspicuously stopped responding

 to calls by Fairfax’s team for corrections after the exculpatory evidence was made public on July

 9. Id. ¶ 189. When a CBS This Morning reporting team member reached out for contact

 information for the eyewitness in August 2019, Fairfax’s team provided it. Id. However,

 Defendants apparently never followed up on that information or never reported on it. Instead of

 asking basic questions to get to the truth, Defendants came to Watson’s defense in a

 communication with Fairfax’s team, making it clear that Defendants refused to “brand Ms.

 Watson as a liar.” Id. ¶ 127.

        Defendants’ post-publication conduct is telling and properly part of the Court’s

 evaluation at this stage, as it puts forth additional allegations to support the proper denial of

 Defendants’ motion to dismiss.

 III.   DEFENDANTS IMPROPERLY OFFER FACTS AND EXHIBITS OUTSIDE OF
        THE COMPLAINT’S ALLEGATIONS 2

        Defendants improperly rely on facts that are outside of the Amended Complaint and

 anything referenced in it, in direct contradiction to well-settled law that this is not permitted.


 2
   Although this Court has granted Defendants’ Motion for Leave to File Exhibits (ECF No. 29),
 this Court nevertheless should strike the outside exhibits and facts from Defendants’ Motion to
 Dismiss pursuant to the Federal Rules of Civil Procedure.


                                                   24
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 31 of 40 PageID# 660



 Here are some examples of the facts Defendants ask the Court to consider on this motion to

 dismiss:

    •   “Fairfax also spoke directly to journalists that day. The Richmond Times-Dispatch, for
        example, reported that Fairfax called the woman’s allegations an “uncorroborated smear”
        and “a totally fabricated story out of the blue that’s meant to attack me because of where
        I am in politics.” Id. Ex. 24. Fairfax’s office also released a statement attacking the Post,
        saying that it “just smeared an elected official,” and again threatening to sue “people who
        continue to spread these false allegations.” Id. Ex. 26 (copy of statement).” Mot. at 3.

    •   “The Washington Post subsequently quoted one of the friends, attorney Kaneedreck
        Adams, as recalling that, in the spring of 2000, Watson came to her in tears: “She told me
        she had been raped, and she named Justin. She said she couldn’t speak, but she was
        trying to get up and he kept pushing her down.” Id. Ex. 32 at 7.” Mot. at 5.

    •   “Amid calls for legislative hearings into the women’s allegations, Fairfax took the floor
        of the Senate on February 24 and compared himself to lynching victims:

                [W]e talk about hundreds, at least 100, terror lynchings that
                happened in the Commonwealth of Virginia . . . and yet we stand
                here, in a rush to judgment, with nothing but accusations, and no
                facts. And we decide that we are willing to do the same thing.

        Kelley Decl. Ex. 34 (AP article quoting floor speech).” Mot. at 5.

 These are from just the first five pages of the statement of facts. Later in the Argument section,

 Defendants attempt to argue that Fairfax has not adequately pled actual malice by offering the

 following factual assertion:

        CBS began reporting this story nearly two months before it broadcast the
        interviews with Tyson and Watson that form the basis of this Complaint. During
        those months, CBS repeatedly offered to Fairfax a platform on which to tell his
        side of the story and made efforts throughout this time to interview him regarding
        the allegations, as well as reaching out to other potential sources, including those
        actually identified by Fairfax, regarding Tyson’s and Watson’s allegations. This
        journalistic effort is the antithesis of actual malice.

 Mot. at 37.

        In a passing, one-paragraph footnote, Defendants attempt to justify the introduction of a

 massive amount of evidence outside of the Amended Complaint. Mot. at 2, n.1. Indeed,

 Defendants propose that the Court turn the general rule against such extrinsic evidence on its



                                                 25
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 32 of 40 PageID# 661



 head and consider forty-six of its own exhibits in a motion to dismiss without providing case-

 specific reasons for doing so. Despite Defendants’ conclusory statement that each of the forty-six

 exhibits are “quoted, referred to,” “otherwise incorporated” or merely “relevant to” Fairfax’s

 well-pled allegations, at least thirty-nine of the exhibits should not be considered by this Court at

 all. 3 Id. Defendants imply that a relevancy standard exists for the consideration of extrinsic

 exhibits at a motion to dismiss stage without citation to any caselaw supporting this novel

 proposition. Defendants even ask the Court to consider documents that they admit are not

 incorporated by reference in the Amended Complaint. See id.

        “In deciding whether a complaint will survive a motion to dismiss, a court evaluates the

 complaint in its entirety, as well as documents attached or incorporated into the complaint.” E.I.

 du Pont de Nemours and Co. v. Kolon Industries, Inc., 637 F.3d 435, 448-49 (4th Cir. 2011)

 (citing Sec’y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.2007)).

 A district court cannot go beyond these documents on a Rule 12(b)(6) motion; if it does, it

 converts the motion into one for summary judgment. E.I. du Pont de Nemours and Co., 637 F.3d

 at 448-49; Fed. R. Civ. P. 12(b), 12(d), 56. “Generally, a ‘motion to dismiss for failure to state a

 claim does not permit the Court to look outside the complaint.’” Corinthian Mortgage Corp v.

 ChoicePoint Precision, No. 1:07cv832 (JCC), 2008 WL 11374386, at *6, (E.D. Va. April 4,

 2008) (citing Gasner v. County of Dinwiddie, 162 F.R.D. 280, 281 (E.D. Va. 1995)).

 Notwithstanding the general rule, the Court may, in its discretion, consider outside documents

 that are “quoted, relied upon, or incorporated by reference in the complaint, [and] also official

 public records pertinent to the plaintiffs’ claims,” if the document is “one of unquestioned

 authenticity.” Id. (citing Gasner, 162 F.R.D. at 282).


 3
  In Matthew E. Kelley’s declaration, ECF 17-1, the seven paragraphs containing arguably
 acceptable exhibits are ¶2 through ¶7, and ¶22.


                                                  26
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 33 of 40 PageID# 662



        The Defendants cite Spirito v. Peninsula Airport Comm’n, to correctly point out that a

 court may, on a motion to dismiss, decide to consider documents quoted, relied upon or

 incorporated by reference in the complaint. 350 F. Supp. 3d at 486. However, in doing so, the

 Defendants fail to apply the ruling in that case to the facts here. That case involved litigation

 surrounding several text and Facebook messages about plaintiff Spirito that were exchanged

 among certain defendants, then reported to the Virginia Department of Transportation

 (“VDOT”), and ultimately published by the Daily Press. The court ruled that it needed to

 compare the Daily Press article with the VDOT report, both explicitly referenced as the basis for

 the defamation claim in the complaint, to rule on the motion to dismiss. The Spirito case, while

 distinguishable on its facts is, at best, justification for the Court’s consideration of Defendants’

 Exhibits 2-7 and 22. The rationale of Spirito and principle articulated in Gasner strongly advise

 against this Court considering the remaining 39 exhibits offered by Defendants. 4

        Defendants also cite Advanfort Co. v. International Registries, Inc., in support of their

 request to employ extrinsic evidence. No. 1:15-cv-220, 2015 WL 2238076 (E.D. Va. May 12,

 2015). The Advanfort decision, in a footnote, stated that a court may take judicial notice of

 newspaper articles at the motion to dismiss stage when the articles discuss the subject matter of

 the case. See id. at 10 n.10. There, the crucial issue was whether the plaintiffs were in fact

 limited-purpose public figures. Advanfort Co. v. Int’l Registries, Inc., 2015 WL 2238076, at *9-


 4
   Defendants ask that the Court’s consideration of these exhibits should not convert the motion to
 dismiss into a motion for summary judgment, and Fairfax agrees. A premature conversion of a
 12(b)(6) motion into a motion for summary judgment, through the introduction of impermissible
 extrinsic evidence, is not appropriate where the parties have not had an opportunity for
 reasonable discovery. E.I. du Pont de Nemours and Co., 637 F.3d at 448-49, citing Gay v. Wall,
 761 F.2d 175, 178 (4th Cir. 1985). Yet the Court’s taking judicial notice by itself creates new
 facts that are outside the scope of the Amended Complaint’s allegations. Defendants cannot have
 it both ways—having the Court take judicial notice of independent factual events while
 maintaining the instant motion as a motion to dismiss.



                                                   27
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 34 of 40 PageID# 663



 10. The Court in that case relied on the numerous news articles appended as exhibits to

 defendants’ motion to dismiss to settle the question of law. Id. (finding that plaintiffs were

 limited purpose public figures). In contrast, it is uncontested that Fairfax is a public figure and

 the scads of exhibits that Defendants ask the Court to consider only to prove that “the cited

 reports were published” do not resolve a question of law related to the motion to dismiss.

 IV.    THERE IS NO IMMUNITY UNDER VIRGINIA STATUTORY LAW FOR
        DEFENDANTS’ PUBLICATIONS

        Defendants concede that, should this Court find that Fairfax has properly pled that

 Defendants acted with actual malice in publishing the Watson and Tyson interviews, they would

 lose immunity from this defamation claim under Virginia Code § 8.01-223.2. See Mot. at 37-38.

 Because Fairfax has properly pled actual malice (Section II, supra), Defendants are not immune

 from liability for defamation.

 V.     FAIRFAX HAS SUFFICIENTLY PLED A CLAIM FOR INTENTIONAL
        INFLICTION OF EMOTIONAL DISTRESS

        The Amended Complaint adequately alleges that Defendants’ specified conduct resulted

 in Fairfax being labeled a rapist, sexual abuser and predator – effectively a criminal. Fairfax

 alleges that such categorizations are false, extreme, outrageous and intolerable and, as a result of

 the Defendants’ targeting of Fairfax, he has suffered severe emotional distress. Additionally,

 Fairfax alleges multiple facts amounting to actual malice on the part of the Defendants. See, e.g.,

 Am. Compl. ¶¶ 156, 181, 209, 217-20, 227-28.

        Defendants offer three reasons for dismissal of this intentional infliction of emotional

 distress (IIED) claim at this early, pre-discovery stage. First, the Defendants cite Food Lion, Inc.

 v. Capital Cities/ABC, Inc., 194 F.3d 505 (4th Cir. 1999). This case provides zero guidance to

 the Court at the motion to dismiss stage, where actual malice has been alleged by Fairfax. In

 Food Lion, two ABC News reporters misrepresented their identities in order to obtain jobs in the


                                                  28
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 35 of 40 PageID# 664



 deli department at Food Lion. The reporters secretly recorded videos which were then broadcast

 by ABC News. Food Lion sued for fraud, claiming that the reporters’ fraud had caused damages

 to its reputation and lost profits. The jury found for Food Lion on the fraud claim, but the district

 court set it aside as to Defendant ABC News on proximate cause grounds. On appeal, the court

 did not reach the proximate cause question because Food Lion did not even allege actual malice

 and did not attempt to satisfy First Amendment related burdens set forth in Hustler Magazine v.

 Falwell, 485 U.S. 46 (1988). Further, Food Lion openly acknowledged that it purposefully did

 not sue for defamation in order to avoid having to prove actual malice. Food Lion, Inc., 194 F.3d

 at 522.

           Unlike Food Lion, Fairfax has pleaded a defamation claim and actual malice. Hustler

 Magazine and Food Lion, Inc. do not stand for the proposition that a public figure can never, as a

 matter of law, obtain a judgment against a media outlet for IIED. The Defendants’ motion to

 dismiss argument that Fairfax will not be able to clear the actual malice hurdle down the road

 does not address or resolve the fact that the IIED claim is sufficiently pleaded for purposes of

 Rule 12(b)(6).

           Next, Defendants incorrectly assert that Fairfax did not plead that Defendants’ conduct

 was “outrageous and intolerable” or that it caused Fairfax to suffer “severe” emotional distress

 consistent with the holding in Harris v. Kreutzer, 271 Va. 188 (2006). Fairfax has adequately

 pleaded both elements in the Amended Complaint. Am. Comp. ¶¶ 224-28.

           In Harris, the Plaintiff alleged that the Defendant, Dr. Kreutzer, “verbally abused [her],

 raised his voice to her, caused her to break down into tears[,] . . . . stated she was ‘putting on a

 show,’ and accused her of being a faker and malingerer.” Harris, 271 Va. at 204. The Supreme

 Court of Virginia observed in Harris that “[i]nsensitive and demeaning conduct does not equate




                                                    29
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 36 of 40 PageID# 665



 to outrageous behavior as set by our caselaw.” Id. at 204. Harris emphasized that the

 outrageousness requirement “is aimed at limiting frivolous suits and avoiding litigation in

 situations where only bad manners and mere hurt feelings are involved.” Id. at 204 (citing

 Womack v. Eldridge, 215 Va. 338, 342 (1974)). Fairfax’s factual allegations far exceed

 allegations amounting to bad manners or mere hurt feelings. The Amended Complaint sets forth

 that because of Defendants’ conduct, Fairfax is now falsely labeled a “rapist,” “predator” and

 “sexual abuser.” Defendants accused him, in no uncertain terms, of committing a violent felony.

 Defendants’ actions have exposed millions of people to lies that have done extraordinary damage

 to him emotionally.5 If taken as true, there is little doubt that Defendants’ actions are

 substantially worse than mere “bad manners” and well beyond any common standards of

 decency or tolerability.

        Indeed, exacerbating factors can make non-outrageous actions outrageous. Daniczek v.

 Spencer, 156 F. Supp. 3d 739, 760 (E.D. Va. 2016). For example, the method or the duration and

 cumulative nature of misconduct can make non-outrageous actions become outrageous. Id. The

 conduct, manner, or means associated with undermining a plaintiff’s employment may create

 outrageousness. See, e.g., Tharpe v. Lawidjaja, 8 F.Supp.3d 743, 783 (W.D. Va. 2014). Standing

 alone, Defendants’ conduct is sufficiently pleaded as outrageous and intolerable, but considering

 the method, duration and cumulative nature of Defendants’ conduct, plus the fact that this

 conduct undermined Fairfax’s legal career and political career, Fairfax has cleared this pleading

 hurdle. Am. Comp. ¶¶ 205-09.

        Third, in the analysis of the severity of injury alleged, the Harris facts stand in stark

 contrast to Fairfax’s well-pled allegations of severe emotional distress. The plaintiff in Harris


 5
  CBS This Morning is estimated to have had 3,090,000 total viewers for the week of April 1.
 https://www.adweek.com/tvnewser/morning-show-ratings-week-of-april-1-2/399029/


                                                  30
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 37 of 40 PageID# 666



 broadly recited symptoms such as loss of sleep, nervousness, loss of self-esteem, depression and

 stress in her state court claim of IIED. Harris, at 205. Of course, this level of [lack of] severity of

 emotional distress was inadequate in the context of the allegation that the Defendant had been

 verbally abusive to Harris, called her a malingerer, and so forth. Id. Fairfax’s severe emotional

 distress goes well beyond hurt feelings from a limited interaction with a single individual akin to

 the plaintiff in Harris. Fairfax’s distress comes from the invasion of his and his family’s privacy,

 threats to his safety and to that of his family, being called a criminal, a rapist and a sexual

 predator, watching his wife and children face questions and verbal abuse about his sexual

 encounters and the extreme loss of financial resources and the loss of an extremely positive

 reputation that he built over a lifetime. See Am. Compl. ¶¶ 205-209. There is nothing boilerplate

 about the description in over 55 pages of facts about how the Defendants’ actions, aimed

 specifically at Fairfax, led to severe and specific emotional trauma to Fairfax that no reasonable

 person should expect to endure.

        “Although Virginia law sets a high bar for the severity of emotional distress that a

 plaintiff must show, this Court has not required plaintiffs to clear that bar at the pleading stage in

 federal court.” Fields v. Sprint Corp., No.3:16-cv-905 (MHL), 2017 U.S. Dist., Westlaw 2017

 WL 4053761, at *4 (E.D. Va. May 11, 2017) (comparing Harris, 271 Va. at 204-205 with

 Daniczek v. Spencer, 156 F. Supp. 3d at 758-59, which applied a relaxed standard to the analysis

 of the emotional distress, because the “Fourth Circuit has explicitly stated that Fed. R. Civ. P. 8

 trumps Virginia’s heightened pleading standards”). In Fields, for example, the plaintiff pleaded

 “financial harm, embarrassment, depression, anxiety, mental anguish, emotional pain, torment

 and suffering, shame, fright, mortification, humiliation and loss of dignity and pride.” 2017 WL

 4053761 at *4-5. The court concluded that “Fields has pled severe emotional distress with




                                                   31
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 38 of 40 PageID# 667



 sufficient particularity to meet this Court’s pleading requirements.” Id. Because Fairfax has

 similarly pled here, the Court should deny Defendants’ motion to dismiss this claim.

 VI.       CBS CORPORATION IS A PROPER DEFENDANT IN THIS ACTION

           Despite Defendants’ argument to the contrary, CBS Corporation is properly named as a

 defendant in this action. First, CBS Broadcasting Inc. “is an indirect, wholly-owned subsidiary of

 CBS Corporation, a publicly traded company.” See, e.g., Kostenko v. CBS Evening News, et. al.,

 Civ. No. 5:16-cv-05326 (S.D.W.Va.), ECF No. 3 (Rule 7.1 Corporate Disclosure Statement for

 CBS Broadcasting Inc. and CBS Corporation); see also Am. Compl. ¶ 17. CBS Corporation

 exercised dominion and control over CBS Broadcasting for all relevant periods at issue in this

 action.

           Moreover, CBS Corporation continues to employ the mutual friend of Fairfax, Watson

 and the eyewitness—a key figure in this action—as its associate general counsel. See Am.

 Compl. ¶¶ 96-100, 102-106, 109-11. At all relevant times, the associate general counsel had

 knowledge of key facts that could have prevented Defendants from publishing defamatory

 statements about Fairfax. See id. ¶¶ 109-11. Accordingly, CBS Corporation is a proper defendant

 in this lawsuit.


                                             CONCLUSION

           For the foregoing reasons, Plaintiff Justin Fairfax respectfully requests that this Court

 deny Defendants’ motion to dismiss.




                                                    32
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 39 of 40 PageID# 668



 Dated: November 18, 2019           Respectfully submitted,


                                    /s/ Sara E. Kropf
                                    Sara E. Kropf (VSB #84931)
                                    Daniel M. Portnov (admitted pro hac vice)
                                    KROPF MOSELEY PLLC
                                    1100 H Street, NW, Suite 1220
                                    Washington, DC 20005
                                    (202) 627-6900
                                    sara@kmlawfirm.com
                                    dan@kmlawfirm.com

                                    Jane M. Reynolds (VSB #71394)
                                    Law Offices of J.M. Reynolds, PLLC
                                    9238B Mosby Street
                                    Manassas, VA 20110
                                    (703) 680-2358
                                    lawoffices@jmreynoldspllc.com

                                    Kiah Spinks (VSB #83111)
                                    Spinks Law PLLC
                                    P.O. Box 393
                                    Occoquan, VA 22125
                                    (571) 247-6495
                                    kspinks@spinkslawpllc.com

                                    Counsel for Plaintiff Justin E. Fairfax




                                      33
Case 1:19-cv-01176-AJT-MSN Document 35 Filed 11/18/19 Page 40 of 40 PageID# 669



                                   CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on this 18th of November 2019, I caused a copy of the

 foregoing to be filed electronically with the Clerk of Court using the CM/ECF system, which

 will then send a notification of such filing to all interested parties.



                                                 /s/ Sara E. Kropf
                                                 Sara E. Kropf (VSB #84931)
                                                 KROPF MOSELEY PLLC
                                                 1100 H Street, NW, Suite 1220
                                                 Washington, DC 20005
                                                 (202) 627-6900
                                                 sara@kmlawfirm.com

                                                 Counsel for Plaintiff Justin E. Fairfax




                                                    34
